DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 03/22/2022. Claims 19-20 and 24-25 are canceled.  Claims 18, 21-23, and 26-33 are examined.
Drawings
The drawings filed 03/22/2022 have been entered.
However, Figures 2-8 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third heat exchanger arranged in the exhaust line between the heat exchanger modules, for preheating fuel, in claim 22 must be shown or the feature(s) canceled from the claim.  No new matter should be entered.
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
6.	Claims 18, 21-22 and 26 are objected to because of the following informalities:  
Regarding Claim 18:

The recitation “exchanger modules” (l. 15) is believed to be in error for – exchanger modules, –.
Regarding Claim 21:
The recitation “as claimed in claim 19” (l. 1) is believed to be in error for – as claimed in claim 18 –.
Regarding Claim 22:
The recitation “as claimed in claim 20” (l. 1) is believed to be in error for – as claimed in claim 18 –.
Regarding Claim 26:
The recitation “as claimed in claim 25” (l. 1) is believed to be in error for – as claimed in claim 18 –.
11.	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding dependent Claim 21, the recitation “The power plant as claimed in claim 19” (l. 1) renders the claim indefinite because it is unclear and ambiguous. It is unclear what claim is claim 21 is supposed to be dependent on.  Therefore, the scope of the claim is unascertainable.  the recitation “The power plant as claimed in claim 19” is interpreted – The power plant as claimed in claim 18 –.
Regarding dependent Claim 22, the recitation “The power plant as claimed in claim 20” (l. 1) renders the claim indefinite because it is unclear and ambiguous. It is unclear what claim is claim 22 is supposed to be dependent on.  Therefore, the scope of the claim is unascertainable.  the recitation “The power plant as claimed in claim 20” is interpreted – The power plant as claimed in claim 18 –.
Regarding dependent Claim 26, the recitation “The power plant as claimed in claim 25” (l. 1) renders the claim indefinite because it is unclear and ambiguous. It is unclear what claim is claim 26 is supposed to be dependent on.  Therefore, the scope of the claim is unascertainable.  the recitation “The power plant as claimed in claim 25” is interpreted – The power plant as claimed in claim 18 –.
Claims 27-28 are rejected under 35 U.S.C. 112(b) based on their dependency on claim 26.
Claims 21-22 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding dependent Claim 21, the recitation “The power plant as claimed in claim 19, wherein the second heat exchangers are connected into a district heating circuit” (ll. 1-2) fails to further limit claim 19, from which claim 21 depends, because claim 19 is cancelled. Thus claim 21 fails to further limit a pending claim.
Regarding dependent Claim 22, the recitation “The power plant as claimed in claim 20, wherein a third heat exchanger is arranged in the exhaust line between the two heat exchanger modules, for preheating fuel.” (ll. 1-3) fails to further limit claim 20, from which claim 22 depends, because claim 20 is cancelled. Thus claim 22 fails to further limit a pending claim.
Regarding dependent Claim 26, the recitation “The power plant as claimed in claim 25, wherein the thermally driven chiller comprises two steam jet nozzles, mixed stream outlets of which are brought together, and which are connected to one another in such a manner that two flash evaporators are arranged upstream of the respective suction connections of the two steam jet nozzles, and a water outlet of one flash evaporator of the two flash evaporators is connected to a water inlet of the other flash evaporator of the two flash evaporators.” (ll. 1-6) fails to further limit claim 25, from which claim 26 depends, because claim 25 is cancelled. Thus claim 26 fails to further limit a pending claim.
Claims 27-28 are rejected under 35 U.S.C. 112(d) based on their dependency on claim 26.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lim 2013/0001948 in view of Smith 8176724, Watkins 2017/0114672, and further in view of Briesch 2011/0088399. 
Regarding Claim 18, Lim teaches a power plant 100 comprising (Figs. 1 &3): 
a compressor 111, 210, a combustion chamber 150 and a turbine 160, 
a compressor air line (R1, R3, R6, R8, R9) which connects the compressor 111, 210 to the combustion chamber 150, 
a first heat exchanger 131 which is connected into the compressor air line (R1, R3, R6, R8, R9), 
and a first expander 141 which is arranged in the compressor air line (R1, R3, R6, R8, R9) between the first heat exchanger 131 and the combustion chamber 150 (Fig. 1), 
the first heat exchanger 131 is further connected into an exhaust line R11 which branches from the turbine 160,
and the first expander 141 and the compressor 111,210 are arranged on a common shaft (rotational shaft) ([0014, 0030,0033,]; Figs. 1 &3),
the compressor 111, 210 is a multi-stage intercooled compressor (plurality of compressors), in which second heat exchangers (intercooler not shown) are arranged as compressor intercooling between the compressor stages (between the respective compressors) ([0030, 0079]; Figs. 1 &3).
Lim does not teach the first heat exchanger comprises two heat exchanger modules, which are both arranged one behind the other in the compressor air line and the exhaust line, a water injection is arranged in the compressor air line between the two heat exchanger modules, a thermally driven chiller is connected on a cold output side of the thermally driven chiller to an inlet of at least part of the compressor intercooling, and the thermally driven chiller comprises at least one steam jet nozzle.  
Smith teaches
the first heat exchanger 8, 9 comprises two heat exchanger modules 8, 9, which are both arranged one behind the other (seen in Fig. 5) in the compressor air line (elements 12-16 depict the compressor air line) and the exhaust line (22, 24, and 26 depict the exhaust line) (Fig. 5), 
a water injection 36 is arranged in the compressor air line between the heat exchanger modules 8, 9. (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first heat exchanger 131 of Lim with Smith’s two heat exchanger modules 8, 9, with a water injection 36 that is arranged in the compressor air line between the heat exchanger modules 8, 9 and arranged one behind the other in Lim’s in the compressor air line (R1, R3, R6, R8, R9) and the exhaust line exhaust line R11, in order to cool the recuperated air and allow more energy to transfer into the heated air (Smith; Col. 8, ll. 12-16).
Lim in view of Smith does not teach a thermally driven chiller is connected on a cold output side of the thermally driven chiller to an inlet of at least part of the compressor intercooling, and the thermally driven chiller comprises at least one steam jet nozzle.  
Watkins teaches
a thermally driven chiller [a] is connected on a cold output side [b] of the thermally driven chiller [a] to an inlet [c] of at least part of the compressor intercooling 12 (Annotated Fig. 4, below).

    PNG
    media_image1.png
    560
    833
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 4 of Watkins (US 2017/0114672)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lim in view of Smith and include Watkins’s thermally driven chiller [a] which is connected on its cold output side [b] to an inlet [c] of at least part of the compressor intercooling of Lim, in order to “absorb the heat from the compressed air” (Watkins; [0027], ll. 19-24), and to route the second cooling fluid 36 to some other system or component external to the gas turbine engine and use the heat to perform some other function (Watkins; [0028]).


























Lim in view of Smith and Watkins does not teach the thermally driven chiller comprises at least one steam jet nozzle.  



























Briesch teaches
the thermally driven chiller 130 (Fig. 2) comprises at least one steam jet nozzle 138 ([0025-0029]; Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify thermally driven chiller [a] of Lim in view of Smith and Watkins, with Briesch’s thermally driven chiller 130 which comprises at least one steam jet nozzle 138, because it has been held that a simple substitution of one known element, in this case, thermally driven chiller [a] that is connected to the compressor intercooling 12 of Watkins , for another, in this case, the thermally driven chiller 130 of Briesch with heat exchanger 139 arranged as part of the compressor intercooling, to obtain predictable results, in this case, absorb the heat from the compressed air flowing between the two compressors , is an obvious extension of prior art teachings, KSR INT’L CO. V. TELEFLEX INC., 550 U.S. 398, 415-421, 82 USPQ2D 1385, 1395-97 (2007). See MPEP § 2141 III B.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Smith, Watkins, and Briesch, as applied to claim 18, and further in view of Reale 2005/0121532. 
Regarding Claim 21, Lim in view of Smith, Watkins, and Briesch teaches the invention as claimed and as discussed above for claim 19.  However, Lim in view of Smith, Watkins, and Briesch does not teach the second heat exchangers are connected into a district heating circuit. 
32.	Reale teaches
the second heat exchangers 30 are connected into a district heating circuit 32 ([0027; 0030]; Fig. 1).
33.     It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second heat exchangers (intercooler not shown) of Lim in view of Smith, Watkins, and Briesch, and arrange them such that they are connected into a district heating circuit 32, as taught by Reale, in order to deliver the extracted heat to the district heating system to be sued for space heating or other requirements (Reale; [0028]).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Smith, Watkins, and Briesch, as applied to claim 18, and further in view of Ball Jr 2014/0102071. 
Regarding Claim 22, Lim in view of Smith, Watkins, and Briesch teaches the invention as claimed and as discussed above for claim 19.  However, Lim in view of Smith, Watkins, and Briesch does not teach a third heat exchanger is arranged in the exhaust line between the heat exchanger modules, for preheating fuel.	
Ball Jr teaches
a heat exchanger 50 is arranged in the exhaust line 72,70,80 for preheating fuel 24 ([0019;0021]; Fig. 2).
37.     It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the heat exchanger modules 8, 9 of Lim in view of Smith, Watkins, and Briesch and include a third heat exchanger 50 for preheating fuel 24, as taught by Ball Jr, and arrange it in Lim in view of Smith’s  exhaust line exhaust line R11, in order to heat the fuel to the desired temperature (Ball Jr; [0019, ll. 17-20).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Smith, Watkins, and Briesch, as applied to claim 18, and further in view of Gardiner 2012/0317988. 
Regarding Claim 23, Lim in view of Smith, Watkins, and Briesch teaches the method as claimed and as discussed above for claim 18.  However, Lim in view of Smith, Watkins, and Briesch does not teach a fourth heat exchanger is arranged in an air supply line to the compressor and is connected into a cooling circuit of the power plant.
Gardiner teaches
             a fourth heat exchanger 155 is arranged in an air supply line 132 to the compressor 120 and is connected (via 165,160) into a cooling circuit (seen in Fig. 1) of the power plant 110 (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the air supply line to the compressor 111, 210 of Lim in view of Smith, Watkins, and Briesch and include Gardiner’s fourth heat exchanger 155 that is arranged in an air supply line 132 to the compressor 120 and is connected (via 165,160) into a cooling circuit (seen in Fig. 1) of the power plant 110, in order to preheat the inlet air (Gardiner; [0023]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Smith, Watkins, and Briesch, as applied to claim 18, and further in view of Kerth 9938895. 
Regarding Claim 29, Lim in view of Smith, Watkins, and Briesch teaches the invention as claimed and as discussed above for claim 18.  However, Lim in view of Smith, Watkins, and Briesch does not teach a second expander is arranged downstream of the first expander and is connected on the input side to the compressor air line at a position downstream of the first expander and opens on the output side into the exhaust line.
Kerth teaches
            a second expander 124 is arranged downstream of the first expander 122 and is connected on the input side 183 to the compressor air line 112 at a position downstream (seen in Fig. 2) of the first expander 122 and opens on the output side 129 into the exhaust line 140 (Col. 4, l.46 – Col. 5, l. 8; Fig. 2.  Kerth teaches that there can be more than one expanders and that they can be air expanders, i.e, the expanders can be arranged after each other without combustors (elements 125, 127) between them.  Kerth further teaches that each outlet of the expanders can be connected to the exhaust line.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the compressor air line (R1, R3, R6, R8, R9) of Lim in view of Smith, Watkins, and Briesch with Kerth’s second expander 124 that is arranged downstream of Lim’s first expander 131 and is connected on the input side 183 to the compressor air line 112 at a position downstream of the first expander 131, as taught by Kerth,  and opens on the output side 129 into the exhaust line 140, in order to provide cooling for the exhaust gas.

Allowable Subject Matter
46.	Claims 30-33 are allowed.
47.	The following is an examiner’s statement of reasons for allowance:
48.	Prior art does not teach in combination with the other limitations of the independent claim 30, preheating the compressor air in a heat exchange to a maximum permissible outlet temperature in terms of materials technology, before it is expanded prior to the combustion, wherein the compressor air is preheated in a heat exchange with an exhaust gas of the power plant.
49.	Prior art of Lim 2013/0001948, teaches preheating the compressor air in a heat exchange with heat exchanger 131 before it is expanded prior to the combustion.  However, Lim does not teach preheating the compressor air in a heat exchange to a maximum permissible outlet temperature because it has an extra heat exchanger 132 (Fig. 1) through which the expanded air flows through prior to entering the combustor 150. 
50.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Argument





Applicant's arguments, filed on 03/22/2022, with respect to 35 U.S.C. 102(a)(1) and 103 rejections of claims of claims 18-33 have been considered but are moot because the arguments do not apply to the new combination of references necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.

Conclusion



















































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635. The examiner can normally be reached Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACEK LISOWSKI/	/GERALD L SUNG/                                                                                                   Primary Examiner, Art Unit 3741                                                                                                     Examiner, Art Unit 3741